  Case 16-25193      Doc 36      Filed 09/29/18 Entered 09/29/18 14:46:11          Desc Main
                                   Document     Page 1 of 2


                             UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF ILLINOIS

 In re:                                           )
                                                  )
 PAK, MAXIMILIAN H.                               )   Bankruptcy Case No. 16-25193 ABG
                                                  )   Chapter 7
                                                  )
 Debtor(s).                                       )


                                    CERTIFICATE OF SERVICE


       The undersigned certifies that on September 29, 2018, I served by prepaid first class mail
a copy of the Notice of Trustee’s Final Report and Applications for Compensation and Deadline
to Object (NFR) on all parties listed below at the addresses contained therein.

          PAK, MAXIMILIAN H.
          1400 DERBY LANE
          MUNDELEIN, IL 60060



          ,

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          ILENE F. GOLDSTEIN
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

          LAW OFFICES OF ILENE F. GOLDSTEIN, CHARTERED
          900 Skokie Blvd
          Suite 128
          Northbrook, IL 60062

 1        Kirby Limited Partnership d/b/a
          Deerfield Square Limited Partnership,
          Deerfield, IL 60015
 Case 16-25193      Doc 36    Filed 09/29/18 Entered 09/29/18 14:46:11   Desc Main
                                Document     Page 2 of 2




/s/ ILENE F. GOLDSTEIN

Chapter 7 Trustee
ILENE F. GOLDSTEIN, Trustee
900 Skokie Blvd
Suite 128
Northbrook, IL 60062
Phone: (847) 562-9595
Fax: (847) 564-8402
